Order entered July 1, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-15-00454-CR

                       EX PARTE WILLIAM THOMAS NICHOLAS, JR.

                       On Appeal from the County Criminal Court No. 10
                                    Dallas County, Texas
                            Trial Court Cause No. MC15-A0588-L

                                           ORDER
       The Court has before it appellant’s June 29, 2015 “Original Writ of Mandamus” in which

he complains the Dallas County Clerk has violated a ministerial duty by not providing appellant

with certain documents. He asks that we order the Dallas County Clerk to send him the

documents he seeks. We will treat this as a motion in the pending appeal rather than a separate

original proceeding.

       On June 25, 2015, this Court ordered the Dallas County Clerk to file a supplemental

clerk’s record containing the “Court’s Supplemental Order and Findings of Fact and Conclusions

of Law” that reduces to writing the trial court’s ruling on appellant’s application for writ of

habeas corpus. We also ordered the Dallas County Clerk to provide written verification that

copies of the clerk’s record and supplemental clerk’s records were sent to appellant. On June 29,

2015, we received both the supplemental clerk’s record and the verification that the records have
been sent to appellant. Accordingly, we DENY appellant’s June 29, 2015 pro se motion to order

the trial to send appellant the clerk’s record and supplemental clerk’s records.

       Appellant’s pro se brief remains due on August 21, 2015.

       We DIRECT the Clerk to send copies of this order to the Honorable Roberto Canas, Jr.,

Presiding Judge, County Criminal Court No. 10; John Warren, Dallas County Clerk; and the

Dallas County District Attorney’s Office.

       We DIRECT the Clerk to send copies of this order, by first-class mail, to William

Thomas Nicholas, Jr., TDCJ No. 1680033, Clements Unit, 9601 Spur 591, Amarillo, Texas

79107-9606.



                                                      /s/    ADA BROWN
                                                             JUSTICE